Citation Nr: 0918399	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  03-20 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
degenerative disc disease of the lumbar spine and 
anteriolisthesis at L5-S1.


REPRESENTATION

Veteran represented by:	The American Legion 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel
INTRODUCTION

The Veteran had active service from January 1978 to July 
2000.

This appeal came to the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision, in which the RO granted 
service connection for degenerative disc disease of the 
lumbar spine and anteriolisthesis at L5-S1 and assigned an 
initial 10 percent rating, effective August 1, 2000.  In 
August 2002, the Veteran entered a notice of disagreement as 
to the propriety of the initially assigned rating.  Rating 
decisions issued in November 2002 and September 2004 
continued the initial 10 percent evaluation for the Veteran's 
service-connected back disability.  A statement of the case 
was issued in February 2005 and the Veteran submitted his 
substantive appeal in March 2005.

In a November 2005 decision, the Board characterized the 
issue as entitlement to an increased rating for degenerative 
disc disease of the lumbar spine and anteriolisthesis at L5- 
S1, currently evaluated as 10 percent disabling, and denied 
the claim.  

The Veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In an October 2007 
Memorandum Decision, the Court vacated and remanded the 
November 2005 Board decision.  Specifically, the Court 
determined that the Board erred by only considering the most 
recent evidence of record despite the fact that the Veteran 
had entered a notice of disagreement as to the initial 
assignment of a 10 percent rating; failed to consider the 
possibility of staged ratings as required by Fenderson v. 
West, 12 Vet. App. 119 (1999); and failed to consider 
regulations in effect prior to September 2003 that pertain to 
the spine.

Therefore, the Board has recharacterized the issue as shown 
on the first page of the decision to reflect the fact that 
the Veteran has appealed with respect to the propriety of the 
initial rating assigned to his back disability.

Additionally, following the memorandum decision, the 
Veteran's claim was remanded by the Board to obtain Social 
Security Administration (SSA) records, VA treatment records, 
and an updated VA examination.  This development having been 
completed, the case is returned to the Board.

In connection with this appeal, the Veteran testified at a 
personal hearing before the undersigned Acting Veterans Law 
Judge in March 2005; a transcript of that hearing is 
associated with the claims file.


FINDINGS OF FACT

1.  The evidence fails to show moderate intervertebral disc 
syndrome (IVDS).

2.  The evidence fails to show that bed rest has been 
prescribed to treat incapacitating episodes of lower back 
pain.

3.  The evidence fails to show moderate limitation of motion 
prior to August 2008

4.  Prior to August 2008, even factoring in additional 
limitation of motion caused by pain and other functional 
impairment, the Veteran consistently demonstrated forward 
flexion that exceeded 60 degrees and combined range of motion 
that exceeded 120 degrees.

5.  As of August 2008, the Veteran's forward flexion was 
shown to be limited to less than 60 degrees.

6.  The Veteran's neurologic disability is wholly sensory and 
impacts only his left lower extremity.

7.  The medical evidence fails to show either muscle spasm on 
extreme forward bending or loss of lateral spine motion in 
standing position.  


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 10 percent for a lower 
back disability, earlier than August 2008, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.71a, Diagnostic Codes (DCs) 5237, 5243 (2008); 38 C.F.R. 
§ 4.71a, DCs 5292, 5293, 5295 (2000).

2.  Criteria for a 20 percent rating for a lower back 
disability were met as of August 29, 2008.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DCs 
5237, 5243 (2008); 38 C.F.R. § 4.71a, DCs  5292, 5293, 5295 
(2000).

3.  Criteria for a rating in excess of 20 percent for 
radiculopathy of the lower left extremity have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.124a, DC 8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted a distinction between an appeal involving the Veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, 
the question for consideration is propriety of the initial 
evaluations assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.

During the course of the Veteran's appeal, the regulations 
for rating disabilities of the spine were revised effective 
September 26, 2003.  68 Fed. Reg. 51,456 (Aug. 27, 2003).  
All applicable versions of the rating criteria will be 
considered, but the new criteria may only be applied as of 
their effective date (i.e., at no earlier date).  See 
VAOPGCPREC 3-2000.

The Veteran was initially assigned a 10 percent rating under 
38 C.F.R. § 4.71a, DC 5293.  Under the old rating criteria, a 
rating in excess of 10 percent could also be assigned based 
on intervertebral disc syndrome (IVDS).  Under the 
regulations in effect prior to September 2002, a 10 percent 
rating was assigned for slight IVDS; a 20 percent rating was 
assigned for moderate IVDS, with recurring attacks; and a 40 
percent rating was assigned for severe IVDS, with recurring 
attacks and with only intermittent relief.  38 C.F.R. 
§ 4.71a, DC 5293.

While the Veteran has shown disc degeneration, the evidence 
fails to show moderate IVDS with recurring attacks.  For 
example, at a VA examination in March 2001 an MRI showed mild 
disc degeneration in the Veteran's lumbar spine; and straight 
leg raises were negative.

Similarly, at a VA examination in September 2002, the Veteran 
had normal strength in his lower extremities, and he had no 
muscular, postural or reflex abnormalities.  Additionally, 
the examiner noted only mild tenderness to palpation.  

Furthermore, at his hearing before the Board, the Veteran 
testified that his flare-ups had increased a little over the 
years, but he stated that the pain would only flare to 8-9 on 
the pain scale every 6 or 7 weeks.

At a VA examination in August 2008, there was similarly no 
indication of moderate IVDS with recurring attacks, as the 
examiner found that no bed rest had been prescribed in the 
past year.

Social Security Administration records and VA treatment 
records have been reviewed, but they too fail to show 
moderate IVDS with recurring attacks.  As such, a rating in 
excess of 10 percent is not available under that criteria.

In September 2002, the regulations governing IVDS were 
revised such that IVDS is now rated under 38 C.F.R. § 4.71a, 
DC 5243 depending on the number of incapacitating episodes a 
person has over a 12 month period.  An incapacitating episode 
is a period of acute signs and symptoms due to IVDS that 
requires bed rest prescribed by a physician and treatment by 
a physician.  A 10 percent rating is assigned for 
incapacitating episodes with a total duration of at least one 
week but less than two weeks in the past 12 month period.  A 
20 percent rating is assigned for incapacitating episodes 
with a total duration of between two and four weeks in a 12 
month period.  

At his hearing before the Board in March 2005, the Veteran 
denied ever being prescribed bed rest by a doctor, and 
indicated that the longest he had ever required bed rest was 
a single day.  VA and private treatment records are also void 
of any prescription of bed rest; and, at a VA examination in 
August 2008, the examiner specifically noted that the Veteran 
had not had any incapacitating episodes of back pain in the 
past year where he was placed on bed rest by a doctor.  As 
such, a rating in excess of 10 percent is not warranted based 
on IVDS under the revised criteria.

At the time the Veteran's claim was filed, a rating in excess 
of 10 percent was also available based on limitation of 
motion of the lumbar spine rated under 38 C.F.R. § 4.71a, 
5292.  Under this diagnostic code, 10, 20, and 40 percent 
ratings were assigned based on whether the limitation of 
motion of the lumbar spine was slight, moderate, or severe 
respectively.  

The words "slight," "moderate," and "severe" were not 
defined in the VA Schedule for Rating Disabilities.  Rather, 
all the medical evidence was to be evaluated to determine the 
appropriate rating that would compensate the Veteran for 
impairment in earning capacity, functional impairment, etc.  
Nevertheless, the revised regulations (in 2003) provide 
definitions of normal orthopedic movement.  While these 
measures are not binding on the old criteria, they are 
useful as guidance in determining the severity of a spinal 
injury.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2).

Throughout the course of his appeal, the Veteran has 
consistently demonstrated range of motion that approached 
normal range of motion.

For example, at a VA examination in March 2001, the Veteran 
demonstrated forward flexion to 95 degrees, extension to 35 
degrees, lateral flexion to 40 degrees and lateral rotation 
to 35 degrees; in May 2002, he demonstrated forward flexion 
to 90 degrees without pain; at a VA examination in September 
2002, he demonstrated forward flexion to 90 degrees, 
extension to 15 degrees (with 20 degrees being noted as 
normal), and normal lateral flexion and rotation; at a VA 
examination in August 2004, the Veteran demonstrated full 
range of motion with forward flexion to 90 degrees; and at a 
VA examination in August 2008, the Veteran demonstrated 
forward flexion from 0 to 70 degrees.  

Given that the Veteran demonstrated normal, or at least near 
normal, range of motion in his lumbar spine at each occasion 
that the range of motion of his back was measured during the 
course of his appeal, the evidence fails to show moderate 
limitation of motion in the Veteran's back.

While additional consideration must be given to functional 
limitation beyond just the limitation of motion shown, these 
"DeLuca" factors will be discussed below in conjunction 
with the revised regulations regarding limitation of motion. 

As of September 2003, disabilities of the spine began to be 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  Under the new criteria, a 10 percent 
rating is assigned when forward flexion of the thoracolumbar 
spine is greater than 60 degrees, but not greater than 85 
degrees.  A 20 percent rating is assigned when forward 
flexion of the thoracolumbar spine is greater than 30 
degrees, but not greater than 60 degrees; when the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or when there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent rating is assigned when 
forward flexion of the thoracolumbar spine is 30 degrees or 
less.  A rating in excess of 40 percent requires the presence 
of unfavorable ankylosis of the entire thoracolumbar spine.  
See 38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine.

As discussed above, the Veteran has consistently demonstrated 
range of motion that approached normal throughout the course 
of his appeal, demonstrating forward flexion to 95 degrees, 
extension to 35 degrees, lateral flexion to 40 degrees and 
lateral rotation to 35 degrees at a VA examination in March 
2001; forward flexion to 90 degrees without pain in May 2002; 
forward flexion to 90 degrees, extension to 15 degrees (with 
20 degrees being noted as normal), normal lateral flexion and 
rotation at a VA examination in September 2002; full range of 
motion with forward flexion to 90 degrees at a VA examination 
in August 2004; and forward flexion from 0 to 70 degrees at a 
VA examination in August 2008.  

As such, the evidence fails to show that a 20 percent rating 
is warranted as the Veteran's demonstrated forward flexion 
has consistently exceeded the 60 degrees limit for a 20 
percent rating; and his combined range of motion has easily 
exceeded 120 degrees.  

Similarly, it has not been shown that the Veteran's back 
disability is of such severity to produce either muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  As it was specifically determined at 
the Veteran's August 2008 VA examination that neither muscle 
spasm or guarding was present that was severe enough to 
result in either an abnormal gait or an abnormal spinal 
contour.

The Board has considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional 
loss contemplates the inability of the body to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  

In this case, no additional loss of motion was shown as a 
result of functional loss for much of the Veteran's appeal. 

For example, in March 2001, the examiner indicated that the 
Veteran would have a 20 percent loss secondary to pain that 
he would experience during flare-ups, and the examiner 
indicated that the Veteran would also have increased weakness 
and fatigability, especially with lifting or increased 
bending or crouching.  However, the Veteran still 
demonstrated forward flexion to 95 degrees, and even assuming 
a 20 percent loss of motion, the Veteran's range of motion 
would still exceed the 60 degree limit for a rating in excess 
of 10 percent.

In May 2002, the Veteran demonstrated forward flexion to 90 
degrees without pain.  

At a VA examination in September 2002, the examiner indicated 
that the Veteran's range of motion was quite good, and he 
indicated that there was no fatigability, lack of endurance 
or incoordination.  During flare-ups, it was noted that the 
Veteran's pain on range of motion increased by 10-15 percent.  
However, the examiner specifically stated that there were no 
changes in the Veteran's examination secondary to repetitive 
motion, weakness or pain; and, even if the pain decreased the 
range of motion by 10-15 percent, it would still greatly 
exceed 60 degrees (15 percent of 90 is 13.5, so even if he 
lost 15 percent of motion during flare-ups, the Veteran would 
still have more than 75 degrees of forward flexion which 
would exceed the threshold requirement for a 20 percent 
rating).

In August 2004, the examiner found no additional range of 
motion loss secondary to repetitive motion, weakness or pain.  
Additionally, the examiner indicated that the Veteran did not 
have flare-ups in his pain and was very functionable, noting 
that the Veteran walked every day for exercise and had normal 
range of motion.  Furthermore, the examiner specifically 
stated that there were no changes in the Veteran's 
examination secondary to repetitive motion, weakness or pain.

VA treatment records and Social Security Administration 
records fail to describe any functional loss during range of 
motion testing.

As such, the medical evidence prior to August 2008 fails to 
show loss of motion due to pain or to other functional 
limitation.  However, at the Veteran's VA examination in 
August 2008, the evidence first showed that functional 
impairments were more limiting than was reflected by a 10 
percent rating.  While the Veteran demonstrated forward 
flexion from 0 to 70 degrees at his examination; the examiner 
found that the Veteran was additionally limited by pain from 
50 degrees, and furthermore, was limited by pain on 
repetitive motion, although there was not additional loss of 
motion seen with repetitive motion.  Since limiting pain was 
shown to begin at 50 degrees, the Board concludes that this 
is a more appropriate measure of the impairment caused by the 
Veteran's lower back disability.  Therefore, as forward 
flexion was shown to be effectively limited to 50 degrees, a 
20 percent rating is assigned as of the date of the Veteran's 
August 2008 VA examination.

In addition to the rating the Veteran is assigned for the 
orthopedic manifestations of his lumbar spine disability, the 
revised regulations (effective September 23, 2002)  also 
mandate that a separate rating should be considered for any 
associated objective neurologic abnormalities of the 
disability (in addition to orthopedic manifestations), 
including, but not limited to, bowel or bladder impairment. 

In this case, the Veteran had reported lower back pain that 
radiated down his left leg throughout the course of his 
appeal; and in recognition of this, the Veteran was granted a 
separate 10 percent rating for radiculopathy of the left 
lower extremity by a February 2005 rating decision, that was 
made effective as of February 2004 (this rating was then 
increased to 20 percent by a January 2006 rating decision, 
and the same February 2004 effective date was assigned for 
the rating).  While the rating for radiculopathy was not 
separately captioned above; the Board recognizes that 
evaluating any neurologic manifestation is part of rating a 
back disability; and, therefore, the Veteran's neurologic 
rating will be considered here.

The Veteran's 20 percent rating for radiculopathy is assigned 
under 38 C.F.R. § 4.124a, DC 8520.  Under this DC, a 20 
percent rating is assigned for moderate incomplete paralysis 
of the sciatic nerve; while a 40 percent rating is assigned 
for moderately severe incomplete paralysis of the sciatic 
nerve.  

The term "incomplete paralysis," indicates a degree of lost 
or impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree. 

In his August 2000 claim, the Veteran stated that he had a 
burning sensation and weakness throughout his left leg.  At a 
VA examination in March 2001, the Veteran's reflexes were 
noted to be diminished.  In July 2002, the Veteran reported 
pain radiating into his left leg, although no weakness or 
sensory loss was detected on examination, and the Veteran had 
5/5 muscle strength in both lower extremities.

At his VA examination in September 2002, the Veteran again 
complained about pain radiating down his left leg after 
jogging.  However, the examiner found that the Veteran's 
strength was normal in all his lower extremities.

In August 2004, the examiner noted that the Veteran had very 
transient shooting pain that went down his left leg but only 
lasted seconds.  The examiner stated that otherwise, the 
Veteran had no numbness, tingling, weakness, burning or loss 
of bowel or bladder function.  The examiner indicated that 
the Veteran's passive range of motion was equivicable for a 
neurologic straight leg raises on the left, but entirely 
negative on the right.  Muscular strength was full and normal 
for both extremities, except for his left extensor hallucis 
longus muscle which was 4+/5.  Additionally, the Veteran's 
sensation decreased in light touch and pinprick on his left 
lower extremity in the S1 dermatome, but his reflexes were 
normal, and there was no clonus or Babinski.  

At a neurosurgery consult in February 2005, the Veteran 
denied numbness or weakness in his left lower extremity.  
There were also no bowel or bladder problems reported.  The 
doctor found no motor, pin, or touch deficits, although 
straight leg raises were positive on the left.

The Veteran testified at a hearing before the Board in March 
2005 that he had pain that radiated down his left leg, but he 
confirmed that he did not have any pain on his right side.

In March 2008, the Veteran reported that he was having pain 
down the entire length of his left leg and in the upper part 
of his right leg.   

The Veteran was provided with a VA examination in August 2008 
at which he demonstrated normal motor strength in both lower 
extremities.  No muscle atrophy was seen and there was no 
abnormal muscle tone or bulk.  The examiner diagnosed the 
Veteran with left sided radiculopathy with neuritis and 
neuralgia, but without paralysis.  There was no sign of any 
bowel or bladder problems.  Sensory testing was normal on the 
right, but on the left was normal with regard to vibration 
and position sense, but only 1/2 with regard to pinprick and 
light touch.  Reflex testing was normal bilaterally with both 
knee and ankle jerks.  

The medical evidence shows that the neurologic impairment is 
wholly sensory, as there were no systemic impairments such as 
bowel or bladder incontinence.  As such, the regulations 
direct that a mild or at most moderate rating be assigned.  

In this case, a moderate rating has already been granted, and 
the medical evidence does not show that a moderately-severe 
rating is warranted.  There is no doubt that the Veteran has 
radiculopathy in his lower left extremity, but he 
nevertheless has shown normal strength and motor testing, and 
only slightly diminished sensory testing.  As such, a rating 
in excess of 20 percent for radiculopathy of the lower left 
extremity is denied.  Additionally, no evidence has been 
submitted and no neurologic rating is warranted for the 
Veteran's right lower extremity.

A rating must also considered under 38 C.F.R. § 4.71a, DC 
5295, a 10 percent rating is assigned for a lumbosacral 
strain with characteristic pain on motion; a 20 percent 
rating is assigned for a lumbosacral strain with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  

However, the Veteran denied having any muscle spasms at his 
hearing, and no muscle spasms were reported at the Veteran's 
VA examination August 2004  

Furthermore, even if muscle spasm were shown, there is no 
evidence that the Veteran has lost lateral spine motion.  For 
example, at a VA examination in March 2001, the Veteran 
demonstrated lateral flexion to 40 degrees and lateral 
rotation to 35 degrees; in May 2002, he demonstrated normal 
lateral flexion and rotation; at a VA examination in August 
2004, the Veteran demonstrated full range of motion; and, at 
a VA examination in August 2008, the Veteran demonstrated 
normal lateral rotation in both directions and he showed 
lateral flexion to 20 degrees bilaterally. As such, the 
objective medical evidence 

As such, the criteria for a rating in excess of 10 percent 
have not been met under DC 5295.

If an exceptional case arises where ratings based on the 
statutory schedules are found to be inadequate, consideration 
of an "extra-schedular" evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities will be made. 38 
C.F.R. § 3.321(b)(1).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards. Id.  However, 
in this case, nothing in the Veteran's claims file suggests 
that there is something exceptional or unusual about his back 
disability.  While the Veteran is unemployed, the evidence 
fails to show that his back has caused marked interference 
with employment.  The Veteran asserts that his back 
disability renders him unemployable (such as at his August 
2008 VA examination), however the Veteran is service 
connected for numerous disabilities in addition to his lower 
back, and there is no medical indication that his back 
disability alone renders him unemployable.  Furthermore, the 
Veteran has not been hospitalized to treat his back 
disability.  Therefore, an extra-schedular rating is not 
warranted.

Accordingly, as the criteria for a rating in excess of 10 
percent for a lower back were not shown prior to August 2008; 
however, the criteria for a 20 percent rating were met in 
August 2008, and, as such, a 20 percent rating is granted 
from that date.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  Here, however, the Veteran's claim was for 
service connection, which was granted.  He then appealed the 
downstream issue of the rating that had been assigned.  Under 
these circumstance, since the original claim was granted, 
there are no further notice requirements under the 
aforementioned law.  
 
With respect to the duty to assist, the relevant VA treatment 
records have been obtained, as have Social Security 
Administration records.  The Veteran was also provided with 
several VA examinations (the reports of which have been 
associated with the claims file).  Additionally, the Veteran 
testified at a hearing before the Board.  Accordingly, there 
is no prejudice to the Veteran in adjudicating this appeal.
ORDER

A rating in excess of 10 percent for a lower back disability, 
prior to August 2008, is denied.

A 20 percent rating for a lower back disability is granted as 
of August 2008, subject to the laws and regulations governing 
the award of monetary benefits.

A rating in excess of 20 percent for radiculopathy of the 
lower left extremity is denied. 

____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


